Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 09/25/20.
Claims 1-20 have been canceled. New claims 21-22 are pending and have been examined.
The information disclosure statement (IDS) submitted on 07/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page one requires updating to reflect status of parent application. Appropriate correction is required. 
Claim Rejections - 35 U.S.C. 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Whitman at al. (7,695,485).
	Regarding claims 21-22, Whitman discloses surgical instrument, comprising: a shaft (510, 530, 532), comprising: an anvil jaw (11; Fig. 3) movable from an open position into a closed position (Figs. 3-4); a cartridge jaw (50) comprising a channel; a replaceable staple cartridge (col.  1, lines 56-64) positioned in said channel, comprising: a cartridge body (as shown in Fig. 4 of 5,779,130 incorporated by reference); staples (48; Fig. 4 of ‘130 incorporated by reference) removably stored in the cartridge body; and a sled (72, 74) movable within said cartridge body configured to eject said staples from said cartridge body during a staple firing stroke; a closure member (150; Fig. 6) moveable through a closure motion to close said anvil jaw; and an I-beam (10; fig. 4 of ‘130 incorporated by reference) configured to engage said anvil jaw and said cartridge jaw during said staple firing stroke and hold said anvil jaw in position relative to said cartridge jaw; and a detachable motor control unit (512; Fig. 2), comprising: a motor-driven rotary closure interface (580; fig. 5A)  that interfaces with said shaft (530), wherein said motor-driven rotary closure interface is operable to drive said closure member (150) through said closure motion (Fig. 5A); a motor-driven rotary firing interface (576; Fig. 5A) with said shaft, wherein said motor driven rotary firing interface is operable to drive said firing member (e.g. I-beam member as disclosed in ‘130 incorporated by reference) through said firing stroke, and wherein said motor-driven rotary firing interface (576) is operable independently from said motor-driven rotary closure interface (580); and a control system (1122) configured to prohibit said motor-driven rotary firing interface from being operated prior to said anvil jaw being closed (col. 13, lines 53-67; and, col. 14, lines 1-67).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731